AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means                   o   Original                 o Duplicate Original

                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                                 Southern District of Ohio

                   In the Matter of the Search of                                )
               (Briefly describe the property to be searched                     )
                or identify the person by name and address)                      )     Case No.   1:20-mj-906
   The Apartment Located at 2275 Fox Sedge Way, Apartment        E, West
                                                                                 )
                         Chester, Ohio 45069
                                                                                 )
                                                                                 )

                  WARRANT             BY TELEPHONE                  OR OTHER RELIABLE                    ELECTRONIC               MEANS
To:         Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the          Southern           District of                   Ohio
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  SEE ATTACHMENT B




            YOU ARE COMMANDED to execute this warrant on or before               12/16/2020                (not to exceed 14 days)
      r:t   in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the dar or night because good cause has been established.

        Unless delayed Dotice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Honorable Karen L. Litkovitz
                                                                                                        (United States Magistrate Judge)

      o     Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check: the appropriate box)
     o for __ days (not to exceed 30) 0 until, the facts justifying, the later specific date of

Date and time issued:            12/2/2020 @ 1:07 p.m.


City and state:              Cincinnati, Ohio                                              Hon. Karen L. Litkovitz,U.S. Magistrate Judge
                                                                                                              Printed name and title
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic   MCIIIB   (Page 2)

                                                                                  Return




                                     en and name(s) of any person( s) seized:



                                         ffit:ld                                  tM/ence-- letAI%! ~




                                                                              Certification


        I declare under penalty ofpetjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                              Executing officer's signature



                                                                                                 Printed name and title
~
 '&

-I•
    lit
 L  •




                  i
                  "15



                  I
Ii i!         I~·_O_M-+__ ~~~~                        __    +-          ~                        ~
-


• U
U~
    •• •••0
              D   -     0   o.   Q: <.J)   4...!)   '-! ~    '.9   e,   '-!J ~   t9 '-9   \...f) '-'

                  -1-"' ••
                              II
•
at
•
L
                   Iii
                   :IE
                   i=
                   a
                              II                --
                                                                                                                                                        "r"~
                                                                                                                                                            3~
                                                                                                                                                                 ~


                                                                                                                                                                                                          \',).
                   z
                   IU

                          II_           r
                                        """"i
                                                     ~
                                                                    ':)-
                                                                    ~
                                                                             1


                                                                                 ~
                                                                                         -

                                                                                      1. ~
                                                                                                      u
                                                                                                       ~t,



                                                                                                             1f7I ~
                                                                                                                        ....._



                                                                                                                                  ~
                                                                                                                                       ,
                                                                                                                                                  i
                                                                                                                                                    ~1/-
                                                                                                                                                     '-Jl
                                                                                                                                                                                                           ~
                                                                                                                                                                                                           ~
                                                                                                                                                                                                           .....

                                                                                                 a f~ ~ ~r;
                                                                                                                                                                                                          ~
                                                                                                                                                                                                           }..
                                                                    ~                                                                                                 ~
                                                                                                                                                                                                          't
                                  -                                     ~
                                                                                     ~
                                                                                     ~
                                                                                                 ~
                                                                                                 ~
                                                                                                              ~
                                                                                                                                                 ! 1
                                                                                                                                                        .             ~
                                                                                                                                                                                                          l'

                  l•..    II            ~                \..9
                                                                        ~
                                                                        V             ~
                                                                                      <:s
                                                                                                 ~
                                                                                                 t£>

                                                                                                     1~
                                                                                                       r5....
                                                                                                        ?~
                                                                                                                                 ~
                                                                                                                                 ~
                                                                                                                                 :5
                                                                                                                                                 <
                                                                                                                                                  ~

                                                                                                                                                .:l
                                                                                                                                                                ~

                                                                                                                                                                ~
                                                                                                                                                                ~
                                                                                                                                                                      ••••
                                                                                                                                                                      ~
                                                                                                                                                                          <,,)




                                                                                                                                                                           ,
                                                                                                                                                                                                          ~

                                                                                                                                                                                                               ~JI
                                                                                                                                                                                                                    i!


                                                                                                 ~
                                                                                                                                                                                                              II
                                                             I
                   "
                  .~      II-           ~
                                        lA
                                            \
                                                           l'
                                                            b;)
                                                           V\
                                                                        ~
                                                                        C \9
                                                                                                 ,
                                                                                                 \.S ~\9 '-9
                                                                                                                                 [
                                                                                                                                               \.j
                                                                                                                                                                '("
                                                                                                                                                                 0
                                                                                                                                                                      ~
                                                                                                                                                                                                              J
                                                                                                                                                  ~                       ~
                                                                                     j
                                                                                                       F~
                   ~                    3 3                                                      I:>
                                                                                                 0 ~o
                                                                                                                                                                 0        0
                                                                                                                                                                                                              I
         .
                                                                                                                                                 (;)


     •. I: •.
     ~
             I. •••
             ~
                   &:
                                        't)                c.;          ~                    ~                ~            ~
                                                                                                                             .,--
                                                                                                                                 D
                                                                                                                                             ~              ~         ~
                                                                                                                                                                                 /           \-)
                                                                                                                                                                                              £.n
     I. 'I
     tC • tC
     • ..I   at
                   I
                   !
                   L
                                                         !~
                                                                                                                                 0
                                                                                                                                 N
                                                                                                                                  ,
                                                                                                                                 ()"                                             !l ,        ~


     U.-
     • E
     • • N
             I:
                   _,••
                   0
                                                                                     N
                                                                                     "
                                                                                     ()      t-J
                                                                                                        ~
                                                                                                         ~
                                                                                                                                 ~         ~
         •••••
                                        l'           ~
                                                         ~                           ~
                                                                                     'i3     ~
                                                                                             -.Q
                                                                                                             ~                   ~
                                                                                                                                 r'"        ~               "-
                                                                                                                                                            ~                        ~   9
                                                                                                                                            e-
                                                                                      ..J                                                   ~
                                                                                               "'                                ~,                                                  ~


                                                                                                                                                                       ,
                                                                                             tt\                                                            ~
                                        ~                t---       ~                                        Q
                                                                                                                                 u..
                          i             ":>              ~          ~
                                                                        to       ~
                                                                                             &                                   ~                          Ctl                  ~

                          ••
                          I::::
                                        \)
                                                         ">
                                                         ~
                                                         ~
                                                                    ~
                                                                                     V\
                                                                                     N
                                                                                                         ~
                                                                                                                                 i
                                                                                                                                            A
                                                                                                                                                            -t
                                                                                                                                                            \
                                                                                                                                                                                 ~


                                                         !-
                                         0                                           \u

                          I             ~
                                                         ~              "'l ~
                                                                                     ,_      ~         ~
                                                                                                              .- ~( .            t         ~\IS
                                                                                                                                                 "'"'
                                                                                                                                                                                                          .~
                          J             ~
                                        ,...                            "1
                                                                                             ~
                                                                                                 '"\ Q
                                                                                                             I
                                                                                                                                            :S
                                                                                                                                             ,              i_" r-        ~                           ;




                                        a.
                                        ~                !
                                                          0
                                                                        ~

                                                                        ~
                                                                                     ~
                                                                                     y
                                                                                      »
                                                                                             ~

                                                                                             --  ~
                                                                                                             ~
                                                                                                              "?
                                                                                                                                 l
                                                                                                                                 '-=
                                                                                                                                 \,[
                                                                                                                                            ~
                                                                                                                                             -b
                                                                                                                                             ~
                                                                                                                                           ...•...          ~
                                                                                                                                                                1
                                                                                                                                                                      'l
                                                                                                                                                                      ~
                                                                                                                                                                      ~
                                                                                                                                                                                                 I~

                                                                                                                                                                                                          ~
                                                                                      ~                                                     l:
                                                         ~              f
                                                                         ~           {       ~
                                                                                             ~
                                                                                                             ~
                                                                                                             A
                                                                                                                                 ~
                                                                                                                                 A          'J
                                                                                                                                                            -5
                                                                                                                                                            ~
                                                                                                                                                                      ~
                                                                                                                                                                      V\
                                                                                                                                                                                                    _j 1
                                         ~                V                           1V')                                                                                                                    t-o


                                                                                                                                                                      §                                             II
                                                                                                                             ~
                                        Vl
                             > .•.•.a
                                        -                ~
                                                         .....•..   ~
                                                                                     --
                                                                                     ~                       ~
                                                                                                             ...•.•.•        ~
                                                                                                                                 -
                                                                                                                                       ~
                                                                                                                                              ~
                                                                                                                                                            -                                                 .


·
a- i50
 •;:•
                   i
                   1i
                   a
                             _aM


                          ••••
                                        .,..
                                        ~                c!J        'C..S        '-9  \.! '-._c: \J
                                                                                      .~                                               ~-'-'
                                                                                                                                             Q                        ClO
                                                                                                                                                                                                              JI
                                                                                                                                                                                                              II
U_!I
• u
                          - ......••
                                        - - -- -          lJ)       ~            t"1-
                                                                                                             Q::                 ~           ~              ~         ~
                                         Attachment   A

                                   Premises   to Be Searched




2275 Fox Sedge Way, Apartment E, West Chester, OH 45069 (residence and detached
garage) is a two story townhouse apartment, located within a larger building having address
2275 Fox Sedge Way, West Chester, OR 45069. 1'hE larger building is located to the South-
East of the intersection of Foxglove Lane and Fox Sedge Way. Apartment E is located at the
North-East comer of the larger building. having the address 2275 Fox Sedge Way, Apartment E,
West Chester, OR 45069. Apartment E is one of (8) townhouse apartments located inside the
larger building, and the front door of apartment E faces eastward overlooking a lake. The entry
door to apartment E is clearly noted with a silver ''E'' on the front door above a knocker [See
photo]. Apartment E is comprised of red brick and white siding with windows on both the first
and second floors. [See photos]
2
                                        Attachment B

                                      Items to Be Seized



1.    Any and all AR platform..style rifles and long guns;
2.    Any and all rifle parts such as triggers, stocks, aftermarket additions, etc;
3.    Any and all rifle ammunition of any caliber;
4.    Any and all ammunition containers .or cartons;
S.    Any and all rifle magazines;
6.    Any and all rifle accessories, such as: slings, optical sights [close quarters combat red
      dots, etc], scopes, rail systems, rail mounted lights, suppressors, etc;
7.    Any and all body armor;
8.    Any and all documentation related to ownership of all AR platform. style rifles and long
      guns;
9.    Any and all receipts or invoices pertaining to AR platform style rifles and long guns;
10.   Any photos of AR platform. style rifles and long guns;                                  .
11.   Any videos of John F. Johnson handling AR platfOrJil style rifles;
12.   Any literature which threatens Federal, State, or Local law enforcement officers or
      departments.




                                              3
